Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5
Regarding claim 1, the prior art of record, Kamiya (US 20050073196) discloses a theft prevention system includes a theft prevention apparatus for preventing theft of a movable body, a power source controller that controls a power source for moving the movable body, and a communication line that connects the theft prevention apparatus and the power source controller for data communication. The theft prevention apparatus includes an identification data inputting section into which a user inputs identification data, and an identification data transmitting section transmits the input identification data to the power source controller through the communication line. The power source controller includes an identification data comparing section which performs a comparing process for comparing identification data transmitted through the communication line with identification reference data and determining whether the user inputting the identification data is an authentic user, and a start-up controlling section which permits start-up of the power source when it is determined that the user inputting the identification data is the authentic user (Kamiya, see Fig. 1, Fig. 2 and their corresponding paragraphs). The prior art of record, Kishida et al. (US 20110202308) 
However, regarding claim 1, the combination of prior arts does not describe:
an encoder at a transmitting end of a power distribution system to encode power for distribution as encoded power to a receiving end of the power distribution system, wherein the encoder is configured to: couple two input phases of power onto a first set of two of at least three encoded outputs at a first time, onto a second set of two of the at least three encoded outputs at a second time, and onto a third set of two of the at least three encoded outputs at a third time; and a decoder at a receiving end of the power distribution system to receive the encoded power and decode the encoded power for consumption by a load

Claims 6-13
Regarding claim 6, the prior art of record, Kamiya (US 20050073196) discloses a theft prevention system includes a theft prevention apparatus for preventing theft of a movable body, a power source controller that controls a power source for moving the movable body, and a communication line that connects the theft prevention apparatus and the power source controller for data communication. The theft prevention apparatus includes an identification data inputting section into which a user inputs identification data, and an identification data transmitting section transmits the input identification data to the power source controller through the communication line. The power source controller includes an identification data comparing section which performs a comparing process for comparing identification data transmitted through the communication line with identification reference data and determining whether the user inputting the identification data is an authentic user, and a start-up controlling section which permits 
However, regarding claim 6, the combination of prior arts does not describe:
a first encoder input to receive a first phase of power; a second encoder input to receive a second phase of power; at least a first encoder output, a second encoder output, and a third encoder output; and an encoder controller to selectively transmit: during a first time period, the first phase of power via the first encoder output and the second phase of power via the second encoder output, and Docket No. Selene0101 3U.S. Patent Application No. 16/734,812 Amendment and Response to Office Action mailed January 5, 2022 during a second time period, the first phase of power via an encoder output other than the first encoder output and the second phase of power via an encoder output other than the second encoder output; and a decoder comprising: a first decoder input coupled to the first encoder output, a second decoder input coupled to the second decoder output, and a third decoder input coupled to the third decoder output; a first decoder output to output the first phase of power; a second decoder output to output the second phase of power; and a decoder controller to selectively couple: during the first time period, the first decoder input to the first decoder output as the first phase of power and the second decoder input to the second decoder output as the second phase of power, and during the second time period, the decoder input other than the first decoder input to the first decoder output as the first phase of power and the decoder input other than the second decoder input to the second decoder output as the second phase of power

Claims 14-20
Regarding claim 14, the prior art of record, Kamiya (US 20050073196) discloses a theft prevention system includes a theft prevention apparatus for preventing theft of a movable body, a power source controller that controls a power source for moving the movable body, and a communication line that connects the theft prevention apparatus and the power source controller for data communication. The theft prevention apparatus includes an identification data inputting section into which a user inputs identification data, and an identification data transmitting section transmits the input identification data to the power source controller through the communication line. The power source controller includes an identification data comparing section which performs a comparing process for comparing identification data transmitted through the communication line with identification reference data and determining whether the user inputting the identification data is an authentic user, and a start-up controlling section which permits start-up of the power source when it is determined that the user inputting the identification data is the authentic user (Kamiya, see Fig. 1, Fig. 2 and their corresponding paragraphs). The prior art of record, Kishida et al. (US 20110202308) discloses a encoder system includes: a first single-rotation absolute encoder that outputs a first signal corresponding to an angular position of a first rotatable shaft; a power transmission device that transmits the power of the first shaft to a second rotatable shaft with a predetermined transmission ratio; a second single-rotation absolute encoder that outputs a second signal corresponding to an angular position of the second shaft; and a signal processing section that generates data related to the 
However, regarding claim 14, the combination of prior arts does not describe:
a first encoder input to receive a first phase of power; a second encoder input to receive a second phase of power; a third encoder input to receive a third phase of power; at least three encoder outputs for each encoded connection to a decoder; and an encoder controller to selectively couple: during a first time period, two of the encoder inputs corresponding to two different phases of power to a first set of two of the at least three encoder outputs associated with each encoded connection to a decoder; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117